Title: C. W. F. Dumas to John Adams: A Translation, 11 March 1782
From: Dumas, Charles William Frederic
To: Adams, John




11 March 1782

Sir

This evening you will have received a letter marked no. 4 that was sent with the 1 o’clock post. I must add, on behalf of our friend here, that it is necessary for you to meet for a serious and decisive talk with the pensionary Mr. van Berckel and with Mr. Bicker, the son, as soon as tomorrow, if possible, regarding what was proposed in the aforesaid letter. Our friend is writing to Mr. Bicker this evening to tell him that you will inform him, as well as Mr. van Berckel, of the matter he is proposing. He will write to Mr. Bicker in general terms so as not to expose any secrets. Mr. Bicker is close to Mr. Hooft. So, this matter can be better dealt with among the three of you as I said above. Perfect cordiality is all that is required as a preliminary step. If you could decide upon a fixed date before Saturday, our friend believes it would be a decisive factor. It is necessary to hurry since it seems that deliberation on your admission will begin very shortly here. To this end, our friend is taking steps and has written to various places in a satisfying manner, which I know since he did show me these letters. Therefore, if the measures taken on your side succeed (I am speaking about the meeting with the aforementioned two gentlemen) as well as matters on this side, your trip here next Saturday will have important consequences. Meantime, I am saying to everyone here that you have authorized me to say openly, that nothing short of a cathegoric answer will satisfy you.
I did not have time to sign this morning’s letter. I would have missed the post. This lack of formality should not prevent you from trusting it. I will confirm it for you and am ready to sign it when you want, just as I did in all those letters in which I have attested to my zeal and fidelity for the interests of our sovereign, and the respectful attachment with which I remain always, sir, your very humble and very obedient servant

Dumas

